COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:      Ex Parte Richard Mark Bowman

Appellate case number:    01-13-01045-CR

Trial court case number: 1921607

Trial court:              County Criminal Court at Law No. 2 of Harris County

         This is an appeal from the trial court’s denial of appellant Richard Mark Bowman’s
application for writ of habeas corpus. The clerk’s and reporter’s records have been filed with this
Court. See TEX. R. APP. P. 31.1. Appellant’s counsel has filed a letter stating that it serves “as
Mr. Bowman’s formal request that this matter be handled by this Court as any other direct
appeal, with full briefing as well as oral argument in the event this Court believes argument
would be warranted.” We construe the letter as a motion requesting “full briefing and, if
warranted, oral argument.” See TEX. R. APP. P. 10.1. We grant the motion in part and dismiss it
in part.

       To the extent appellant requests the opportunity to file a brief, we grant the motion.
Appellant’s brief is due no later than 20 days from the date of this order. See TEX. R. APP. P.
31.1. Appellee’s brief, if any, is due no later than 20 days from the date of the filing of
appellant’s brief. See id.

        If appellant desires oral argument in this appeal, he must comply with Texas Rules of
Appellate Procedure 38.1(e) and 39.7. We will determine if oral argument is necessary after the
parties’ briefs are filed. See TEX. R. APP. P. 39.1. We, therefore, dismiss appellant’s request for
oral argument.

       It is so ORDERED.

Judge’s signature:/s/ Justice Terry Jennings
                   


Date: December 17, 2013